United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lake City, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1987
Issued: January 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 3, 2007 which denied her traumatic injury
claim. Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty on
September 24, 2004.
FACTUAL HISTORY
On September 24, 2004 appellant, then a 47-year-old nursing assistant, filed a traumatic
injury claim alleging that she sustained a contusion and bruised left leg that day when a chair she
was sitting on collapsed.

In an August 29, 2003 note, Dr. John Stevenson found that appellant had neck, right
shoulder and arm pain due to right neural foraminal narrowing at C6-7. In an October 13, 2004
report, a physician’s assistant stated that a fecente fall had exacerbated appellant’s low back pain
with a new component of left leg pain. An October 16, 2004 magnetic resonance imaging scan
by Dr. M.A. Baker, a radiologist, found minimal degenerative disc changes at L5-S1 and
otherwise a negative examination of the lumbar spine. In a December 1, 2004 report, his
assistant noted that appellant’s pain was unrelenting since her fall at work on
September 24, 2004. Dr. Baker described discogenic back pain due to degenerative disc disease
at L5-S1. In a December 8, 2004 history and physical report, Dr. Stevenson diagnosed
discogenic back pain due to degenerative disc disease and noted appellant’s history of injury, as
follows:
“[Appellant] noted that she has been [experiencing] increasing low back pain over
the last several months. She had a history of both back and neck pain in the past
which were doing relatively well until recently while at work. [Appellant]
noticed an increase in her low back pain with radiation into her left calf. At work,
a chair that she was sitting in apparently collapsed and it was shortly after this
incident she developed an increase in her low back pain as well as pain down into
her left calf region.”
Appellant underwent a posterior lumbar interbody fusion at L5-S1 on December 9, 2004.
Work status update reports dated October 1, 2004 through September 14, 2005 were received.
Appellant filed a claim for compensation for the period December 15, 2004 through
January 8, 2005.1
On February 15, 2005 the Office denied appellant’s claim finding that the medical
evidence was not sufficient to establish an injury.
On February 18, 2005 appellant requested an oral hearing. The hearing was held on
August 17, 2006. In an August 26, 2005 letter, Dr. Stevenson stated that appellant’s need for
surgery on December 9, 2004 and was directly related to her September 24, 2004 accident and
that it was necessary for her to have a sedentary job. In a July 12, 2006 letter, Dr. Stevenson
stated that appellant underwent surgery on December 9, 2004 and that her need for surgery was
directly related to her work-related accident on September 24, 2004.
By decision dated November 3, 2006, the Office accepted that the September 24, 2004
incident occurred. It found that Dr. Stevenson’s opinion was insufficient to establish that
appellant sustained a low back condition necessitating surgery causally related to the
September 24, 2004 work incident.
In a March 14, 2007 letter, Dr. Stevenson opined that appellant’s work incident was a
material aggravation of her preexisting degenerative changes of the spine. He opined that
appellant did not have any pain or symptoms prior to the September 24, 2004 incident, but that
her preexisting condition made her more prone to injury and the need for surgery.
1

The issue of disability for this time period was not adjudicated by the Office. Therefore, the Board does not
have jurisdiction to address this alleged period of disability. See 20 C.F.R. § 501.2(c).

2

On July 3, 2007 the Office denied modification of the November 3, 2006 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury.6 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.7
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
The Board notes, as set forth above, that the record contains medical evidence indicating
that there is a causal relationship between appellant’s employment incident and her lower back
condition of degenerative disc disease at L5-S1. Dr. Stevenson’s letters consistently opine that
appellant’s current back condition and need for surgery was directly related to her work incident.
In the March 14, 2007 letter, Dr. Stevenson clarified that the work incident was a material
aggravation of appellant’s preexisting degenerative back condition. He explained that, although
2

5 U.S.C. §§ 8101-8193

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB345 (1989).

5

Elaine Pendleton, supra note 3.

6

John J. Carlone, 41 ECAB 354 (1989).

7

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 4.
Additionally, in order to be considered rationalized the opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and the claimant’s specific employment factors. Id.

3

appellant had a preexisting condition, the condition was asymptomatic prior to
September 24, 2004. He further explained that the preexisting condition did make appellant
more prone to injury; therefore, her fall from her chair at work did aggravate the underlying
condition such that surgery was required.
The Board finds that the report from Dr. Stevenson regarding the causal relationship
between appellant’s back condition and the September 24, 2004 incident, while not fully
rationalized, is sufficient to require further development of the case record by the Office.8
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested arbiter.
While the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence to see that justice is done.9 Additionally, the
Board notes that in this case the record contains no medical opinion contrary to appellant’s
position. It will remand the case for further development of the medical evidence.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not appellant
sustained an injury in the performance of duty on September 24, 2004.

8

See Felix Flescha, 52 ECAB 268 (2001); John J. Carlone, supra note 6; Horace Langhorne, 29 ECAB
820 (1978).
9

Claudio Vazquez, 52 ECAB 496 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the July 3, 2007 decision of the Office of
Workers’ Compensation Programs are set aside and remanded for further development
consistent with this decision.
Issued: January 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

